                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                   )
                                                   )
 LUCAS CALIXTO, et al.,                            )
                                                   )
                           PLAINTIFFS,             )
                                                   )
 v.                                                )     Case No. 1:18-cv-01551-ESH
                                                   )
 UNITED STATES DEPARTMENT OF THE                   )
 ARMY, et al.,                                     )
                                                   )
                           DEFENDANTS.             )
                                                   )

                         NOTICE OF ENTRY OF APPEARANCE

       The clerk of court will please enter the appearance of Kayla Stachniak Kaplan (D.C. Bar

No. 996635) of the law firm Morgan, Lewis & Bockius LLP as counsel for Plaintiffs in the above-

captioned action.


Dated: September 3, 2019                   Respectfully submitted,
                                                  /s/ Kayla Stachniak Kaplan
                                           Kayla Stachniak Kaplan (D.C. Bar No. 996635)
                                           Morgan, Lewis & Bockius LLP
                                           1111 Pennsylvania Avenue, NW
                                           Washington, D.C. 20004-2541
                                           Tel: 202.739.5736
                                           Fax: 202.739.3001
                                           Email: kayla.kaplan@morganlewis.com

                                           Counsel for Plaintiffs




                                              1
